UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULES 13a-16 or 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF For the month of February, 2010 GRUPO TELEVISA, S.A.B. (Translation of registrant’s name into English) Av. Vasco de Quiroga No. 2000, Colonia Santa Fe 01210 Mexico, D.F. (Address of principal executive offices) (Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F.) Form 20-F x Form 40-F (Indicate by check mark whether the registrant by furnishing the information contained in this Form is also furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.) Yes No x (If “Yes” is marked indicate below the file number assigned to the registrant in connection with Rule 12g-3-2(b): 82.) This current report on Form 6-K is hereby incorporated by reference into the registration statement on Form F-4 of Grupo Televisa, S.A.B. (File No. 333-164595) filed on January 29, 2010. MEXICAN STOCK EXCHANGE STOCK EXCHANGE CODE: TLEVISA QUARTER:04 YEAR:2009 GRUPO TELEVISA, S.A.B. BALANCE SHEETS AS OF DECEMBER 31, 2 CONSOLIDATED Final Printing REF CONCEPTS CURRENT YEAR PREVIOUS YEAR S Amount % Amount % s01 TOTAL ASSETS 126,568,376 100 122,851,805 100 s02 CURRENT ASSETS 68,382,457 54 68,558,937 56 s03 CASH AND AVAILABLE INVESTMENTS 29,941,488 24 35,106,060 29 s04 ACCOUNTS AND NOTES RECEIVABLE (NET) 18,399,183 15 18,199,880 15 s05 OTHER ACCOUNTS AND NOTES RECEIVABLE (NET) 3,659,551 3 2,346,795 2 s06 INVENTORIES 6,038,090 5 4,955,472 4 s07 OTHER CURRENT ASSETS 10,344,145 8 7,950,730 6 s08 LONG-TERM ASSETS 6,361,023 5 3,348,610 3 s09 ACCOUNTS AND NOTES RECEIVABLE (NET) 0 0 0 0 s10 INVESTMENTS IN SHARES OF NON-CONSOLIDATED SUBSIDIARIES, JOINT VENTURES AND ASSOCIATES 2,022,626 2 2,298,977 2 s11 OTHER INVESTMENTS 4,338,397 3 1,049,633 1 s12 PROPERTY, PLANT AND EQUIPMENT (NET) 33,071,464 26 30,798,398 25 s13 LAND AND BUILDINGS 17,126,534 14 17,214,435 14 s14 MACHINERY AND INDUSTRIAL EQUIPMENT 40,628,371 32 36,083,262 29 s15 OTHER EQUIPMENT 5,485,816 4 4,987,266 4 s16 ACCUMULATED DEPRECIATION 32,145,471 25 28,551,534 23 s17 CONSTRUCTION IN PROGRESS 1,976,214 2 1,064,969 1 s18 INTANGIBLE ASSETS AND DEFERRED CHARGES (NET) 11,218,864 9 11,433,783 9 s19 OTHER ASSETS 7,534,568 6 8,712,077 7 s20 TOTAL LIABILITIES 82,096,229 100 75,600,129 100 s21 CURRENT LIABILITIES 12,319,040 15 12,611,688 17 s22 SUPPLIERS 6,432,906 8 6,337,436 8 s23 BANK LOANS 1,433,015 2 2,270,353 3 s24 STOCK MARKET LOANS 0 0 0 0 s103 OTHER LOANS WITH COST 235,271 0 151,628 0 s25 TAXES PAYABLE 940,975 1 830,073 1 s26 OTHER CURRENT LIABILITIES WITHOUT COST 3,276,873 4 3,022,198 4 s27 LONG-TERM LIABILITIES 43,149,657 53 37,852,746 50 s28 BANK LOANS 8,097,000 10 9,340,933 12 s29 STOCK MARKET LOANS 33,886,195 41 27,289,650 36 s30 OTHER LOANS WITH COST 1,166,462 1 1,222,163 2 s31 DEFERRED LIABILITIES 20,913,122 25 18,688,012 25 s32 OTHER NON-CURRENT LIABILITIES WITHOUT COST 5,714,410 7 6,447,683 9 s33 STOCKHOLDERS' EQUITY 44,472,147 100 47,251,676 100 s34 NONCONTROLLING INTEREST 6,302,352 14 5,232,834 11 s35 CONTROLLING INTEREST 38,169,795 86 42,018,842 89 s36 CONTRIBUTED CAPITAL 14,567,803 33 14,608,894 31 s79 CAPITAL STOCK 10,019,859 23 10,060,950 21 s39 PREMIUM ONISSUANCE OF SHARES 4,547,944 10 4,547,944 10 s40 CONTRIBUTIONS FOR FUTURE CAPITAL INCREASES 0 0 0 0 s41 EARNED CAPITAL 23,601,992 53 27,409,948 58 s42 RETAINED EARNINGS AND CAPITAL RESERVES 27,770,432 62 32,073,325 68 s44 OTHER ACCUMULATED COMPREHENSIVE RESULT 1,018,633 2 645,050 1 s80 SHARES REPURCHASED (5,187,073) (12) (5,308,427) (11) BALANCE SHEETS BREAKDOWN OF MAIN CONCEPTS (Thousands of Mexican Pesos) CONSOLIDATED Final Printing REF CONCEPTS CURRENT YEAR PREVIOUS YEAR S Amount % Amount % s03 CASH AND SHORT-TERM INVESTMENTS 29,941,488 100 35,106,060 100 s46 CASH 29,941,488 100 35,106,060 100 s47 AVAILABLE INVESTMENTS 0 0 0 0 s07 OTHER CURRENT ASSETS 10,344,145 100 7,950,730 100 s81 DERIVATIVE FINANCIAL INSTRUMENTS 6,718 0 46,588 1 s82 DISCONTINUED OPERATIONS 0 0 0 0 s83 OTHER 10,337,427 100 7,904,142 99 s18 INTANGIBLE ASSETS AND DEFERRED CHARGES (NET) 11,218,864 100 11,433,783 100 s48 DEFERRED EXPENSES (NET) 8,085,062 72 5,145,125 45 s49 GOODWILL 3,133,802 28 6,288,658 55 s51 OTHER 0 0 0 0 s19 OTHER ASSETS 7,534,568 100 8,712,077 100 s85 DERIVATIVE FINANCIAL INSTRUMENTS 1,538,678 20 2,316,560 27 s50 DEFERRED TAXES 0 0 0 0 s104 BENEFITS TO EMPLOYEES 0 0 0 0 s86 DISCONTINUED OPERATIONS 0 0 0 0 s87 OTHER 5,995,890 80 6,395,517 73 s21 CURRENT LIABILITIES 12,319,040 100 12,611,688 100 s52 FOREIGN CURRENCY LIABILITIES 4,661,673 38 5,984,666 47 s53 MEXICAN PESOS LIABILITIES 7,657,367 62 6,627,022 53 s26 OTHER CURRENT LIABILITIES WITHOUT COST 3,276,873 100 3,022,198 100 s88 DERIVATIVE FINANCIAL INSTRUMENTS 0 0 0 0 s89 ACCRUED INTEREST 464,621 14 439,777 15 s68 PROVISIONS 0 0 0 0 s90 DISCONTINUED OPERATIONS 0 0 0 0 s58 OTHER CURRENT LIABILITIES 2,612,037 80 2,382,428 79 s105 BENEFITS TO EMPLOYEES 200,215 6 199,993 7 s27 LONG-TERM LIABILITIES 43,149,657 100 37,852,746 100 s59 FOREIGN CURRENCY LIABILITIES 34,055,005 79 27,852,746 74 s60 MEXICAN PESOS LIABILITIES 9,094,652 21 10,000,000 26 s31 DEFERRED LIABILITIES 20,913,122 100 18,688,012 100 s65 NEGATIVE GOODWILL 0 0 0 0 s67 OTHER 20,913,122 100 18,688,012 100 s32 OTHER NON-CURRENT LIABILITIES WITHOUT COST 5,714,410 100 6,447,683 100 s66 DEFERRED TAXES 1,765,381 31 2,265,161 35 s91 OTHER LIABILITIES IN RESPECT OF SOCIALINSURANCE 346,990 6 352,390 5 s92 DISCONTINUED OPERATIONS 0 0 0 0 s69 OTHER LIABILITIES 3,602,039 63 3,830,132 59 s79 CAPITAL STOCK 10,019,859 100 10,060,950 100 s37 CAPITAL STOCK (NOMINAL) 2,368,792 24 2,378,506 24 s38 RESTATEMENT OF CAPITAL STOCK 7,651,067 76 7,682,444 76 s42 RETAINED EARNINGS AND CAPITAL RESERVES 27,770,432 100 32,073,325 100 s93 LEGAL RESERVE 2,135,423 8 2,135,423 7 s43 RESERVE FOR REPURCHASE OF SHARES 0 0 0 0 s94 OTHER RESERVES 0 0 0 0 s95 RETAINED EARNINGS 19,627,866 71 22,134,250 69 s45 NET INCOME FOR THE YEAR 6,007,143 22 7,803,652 24 s44 OTHER ACCUMULATED COMPREHENSIVE RESULT 1,018,633 100 645,050 100 s70 ACCUMULATED MONETARY RESULT 0 0 0 0 s71 RESULT FROM HOLDING NON-MONETARY ASSETS 0 0 0 0 s96 CUMULATIVE RESULT FROM FOREIGN CURRENCY TRANSLATION (1,150,335) (113) (995,855) (154) s97 CUMULATIVE RESULT FROM DERIVATIVE FINANCIAL INSTRUMENTS 334,694 33 1,955 0 s98 CUMULATIVE EFFECT OF DEFERRED INCOME TAXES 0 0 0 0 s100 OTHER 1,834,274 180 1,638,950 254 BALANCE SHEETS OTHER CONCEPTS (Thousands of
